f ‘ Case 4:19-cv-00335-DCB Document 28 Filed 07/29/20 Page 1 ¢f3

 

 

 

 

 

__V__ FILED ae LOED
RECEIVED COPY
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 4:19-CV-00335-TUC-DCB JUL 29 2020
PROOF OF SERVICE

 

 

 

 

(This section should not be filed with the court unless required by Fed. R. Giy, P. 4(BS trict OF AM COREY ary

 

This summons for {name of individual and title, if any} GRANITE HOBBS was received by me on (date) Jul 17, 2020,
9:10 am.

 

[-_] | personally served the summons on the individual at (place) on (date)
; or
DQ I left the summons at the individval’s residence or usual place of abode with (name) GRANITE HOBBS C/O
LETICIA SEABRA , a person of suitable age and discretion who resides there, on (date) Fri, Jul 24 2020 , and
mailed a copy to the individual’s last known address; or

[_] I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
; or
[__] 1 returned the summons unexecuted because: ; or
{_] Other: ; or

My fees are $ 0.00 for travel and $ 69.00 for services, for a total of $ $0.00.

1 declare under penalty of perjury that this information is true.

Date: 07/29/2020

Vobe P hice

 

LY’ Server's Signature
Jeff Greer Le Certified Process Server - Pima County No
PM576
Printed name and title

31 N 6TH AVE STE 105, TUCSON, AZ 85701

Server's address

 

Additional information regarding attempted service, etc.:

') Unsuccessful Attempt: Jul £8, 2020, 1:09 pm MST at RESIDENCE: 18750 W AVRA VALLEY RD, MARANA, AZ
85653-8799

NO VEHICLES NO PEOPLE PRESENT AT AIRPLANE HANGER

RESIDENT AT HOME NEAR ROAD STATED SUBJECT LIVES AT HANGER

2) Unsuccessful Attempt: Jul 22, 2020, 7:33 pm MST at RESIDENCE: 18750 W AVRA VALLEY RD, MARANA, AZ
85653-8799
Warehouse door open. TV is on in inside enclosure Vehicle is present gate is open no answer at residence.

3) Successful Attempt: Jul 24, 2020, 1:04 pm MST at RESIDENCE: 18750 W AVRA VALLEY RD, MARANA, AZ 85653-
8799 received by GRANITE HOBBS C/O LETICIA SEABRA. Ethnicity: SOUTH AMERICAN ; Gender: Female; Hair:
4 . Case 4:19-cv-00335-DCB Document 28 Filed 07/29/20 Page 2 of 3

Brown; Eyes: Brown; Relationship. GRANDDAUGHTER;
SUBSTITUTE SERVICE UPON SUBJECT AT PLACE OF ABODE

 

 
_— Case 4:19-cv-00335-DCB Document 28 Filed 07/29/20 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Arizona

Harvey L. Hayden

 

Plaintiff(s)

Vv. Civil Action No. 4:19-cv-00335-TUC-DCB

Prestige Horizons
Granite H. Hobbs
Todd R. Johnson

 

 

Nee Nene Nene Nee Nee eee Nee Nee ee ee nee ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Granite H. Hobbs
391 S. Stoner Avenue
Tucson, Arizona 85748

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Harvey L. Hayden

34 Whitebark Lane
Bluffton, South Carolina 29909

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DEBRA LUCAS

CLERK OF COURT

Date: y-4- 2020 REM -

~—j—
Signatur of Clerk.or Deputy Clerk
